Citation Nr: 9929093	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which continued a 10 percent 
disability rating for the veteran's service-connected PTSD.  
During the pendency of this appeal the RO increased the 
evaluation of the veteran's PTSD to 50 percent disabling.

The Board also notes that in a September 1999 document styled 
a brief in support of the veteran, the veteran's 
representative asserted a claim for his entitlement to a 
total disability rating based upon individual unemployability 
due to service-connected disability.  The matter is referred 
to the RO for appropriate action.


REMAND

The veteran perfected his appeal in this case by filing a VA 
Form-9 (substantive appeal) in April 1996.  In September 1998 
the RO informed the veteran that it was transferring the 
record in this case to the Board for appellate review.  In 
October 1998, within 90 days of the RO's notice but after the 
record was transferred to the Board, the veteran's 
representative provided the RO with a large number of medical 
and other records appearing to pertain to the veteran's claim 
for an increased rating for his service-connected PTSD.  The 
RO referred this new evidence directly to the Board in 
September 1999 without reevaluating the veteran's claim in 
light of the new evidence or addressing the new evidence in a 
Supplemental Statement of the Case.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waives 
consideration.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (1998).  
A veteran is also entitled to notice of the RO's decision 
and, if the decision is adverse, to an opportunity to respond 
to the decision.  Id.  Because the RO did not consider 
evidence submitted since September 1998 and because neither 
the veteran nor his representative waived RO consideration of 
this evidence, the Board must REMAND the claim so the RO can 
cure the procedural defect.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should review the claim in light 
of the entire record and the additional 
evidence received since September 1998.  
If the RO does not grant the benefit 
sought it should provide the veteran and 
his representative with a supplemental 
statement of the case and a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for PTSD.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



